Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.       The Office acknowledges the receipt of Applicant’s Request for Continued Examination filed July 30, 2021 and claim amendments filed November 5, 2021. Claims 1, 3, 14, 22, 47, 51, 52 and 64 are pending. Claims 22 and 47 are withdrawn as being drawn to non-elected inventions. Claims 1, 3, 14, 51, 52 and 64 are examined in the instant application. 
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Claim Rejections - 35 USC § 112(b)
2.       Claims 1, 3, 14, 51, 52 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
	In claim 1, line 19, “a gene encoding PFA2” should be amended to “the gene encoding PFA2” for proper antecedence. See also claim 51, line 17 for “a gene encoding PFA3” and “a the [sic] gene encoding PFA2”. See also claim 64, lines 17 for “a gene encoding PFA2”.
	In claim 1, in the last line which recites “wherein the microalga is a Schizochytrium or a Thraustochytrium” is unclear because both recombinant microalga 
	Claim 14 depends from canceled claim 6.
	In claim 51, the recitation of “wherein the genes of a), b), and c) are from a Schizochytrium or a Thraustochytrium that produces lipids having at least 5% eicosapentaenoic acid (EPA)” is unclear. It is unclear whether the Schizochytrium and Thraustochytrium produce the 5% EPA prior to transformation or after transformation. If Applicant is referring to naturally occurring, untransformed Schizochytrium and Thraustochytrium, it is unclear whether Applicant is implying that some Schizochytrium and Thraustochytrium do not produce at least 5% EPA. It is further unclear whether the claimed transformed microalga is a Schizochytrium or a Thraustochytrium.
Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(a)
3.     Claims 1, 3, 14, 51, 52 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.”  Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).   To satisfy the written description requirement of 35 sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.”  
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.”  Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).  “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.”  Id.  Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention.  Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”)  While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough.  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).  Rather, it is the specification itself that must demonstrate possession.  Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978).  All that is required is that the specification demonstrates to a person of ordinary skill in the art that the inventor was in possession of the invention.  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
Schizochytrium sp. N230D (hereafter N230D) were replaced with corresponding PUFA synthase genes from Schizochytrium sp. ATCC PTA-9695 (hereafter 9695) in the same location, and the resulting Schizochytrium is designated as B156-2 (Ex. 1, p. 80). N230D is a daughter of Schizochytrium sp. ATCC 20888 (hereafter 20888) which has been subjected to chemical mutagenesis, and like 20888, N230D is haploid and does not harbor a complete classical pathway for PUFA synthesis, i.e., it is missing a delta 12 desaturase and shows very limited activity for the other enzymes of the pathway [0256]. The recombinant strain B156-2 containing PFA1 (SEQ ID NO:1), PFA2 (SEQ ID NO:3) and PFA3 (SEQ ID NO:5) from 9695 shows greater production of EPA (eicosapentaenoic acid) levels when compared to the N230D strain containing its native PFA1, PFA2 and PFA3 ([0262], [0263]). In Example 2, the native PFA1, PFA2 and PFA3 in 20888 were knocked out, the corresponding sequences from 9695 were simultaneously introduced on separate vectors in a random fashion into 20888, and the resulting Schizochytrium is designated as B149 ([0266], [0267]). Strains of B149 containing PFA1, PFA2 and PFA3 from 9695 show greater production of EPA when compared to 20888 [0268]. Analysis shows the B149 strains contain multiple copies of the PFA1 gene [0269]. In Example 3, the B156-2 strain from Example 1, which contains PFA1, PFA2 and PFA3 genes from 9695 inserted in the same location as the native genes, was transformed with vectors for expressing additional 9695 PFA1 and PFA3 genes. Transformants expressing extra copies of the PFA1 and PFA3 genes showed enhanced production of EPA [0275]. In Example 4, the 9695 and related Schizochytrium sp. ATCC PTA- 10208 (hereafter 10208) contain 
Applicant further discloses that PFA1 comprises a KS (β ketoacyl-ACP synthase) domain, a MAT (malonyl-CoA:ACP acyltransferase) domain, an ACP (acyl carrier protein) domain, a KR (β-ketoacyl-ACP reductase) domain and a DH (β-hydroxylacyl-ACP dehydrase) domain. PFA2 comprises a KS domain, a CLF (chain length factor) domain, an AT (acyltransferase) domain and an ER (enoyl-ACP reductase) domain. PFA3 comprises a DH domain and an ER domain ([0125]-[0127]).                         
The claimed invention lacks adequate written description for the following reasons. Firstly, 95% sequence identity to SEQ ID Nos. 2, 4 and 6 lacks adequate written description because while one skilled in the art can generate populations of sequences having 95% sequence identity to SEQ ID Nos. 2, 4 and 6, it is unpredictable which sequences within said 95% sequence identity population would have the claimed KS, MAT, ACP, etc., activities. The specification discloses domains by SEQ ID Nos. but the claims are not limited to sequences having these domains, and it is unpredictable what mutations within these domains would retain the recited activities. For example, SEQ ID NO:2 of PFA1 has 2607 amino acids. 95% sequence identity to SEQ ID NO:2 would allow for 130 mutations and deletions. The ACP domain of PFA1, identified as 
Schizochytrium, whereby their structure and identity are not disclosed, so long as they share at least 95% sequence identity to SEQ ID Nos. 2, 4 and 6. The claims encompass mutants and allelic variants of these sequences and thus imply that structural variants exist in nature, yet no structural variant has been disclosed. The implication is that there is a gene and a protein other than that disclosed which exists in nature, but the structure thereof is not known. The disclosure of SEQ ID Nos. 2, 4 and 6 from Schizochytrium is not representative of other PFA1, PFA2 and PFA3 sequences from other sources having the recited activities. Thus, there are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine such mutants and allelic variants of other sequences, from another Schizochytrium or an organism other than Schizochytrium, absent further guidance. Applicant fails to disclose a representative number of species within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Accordingly, there is insufficient disclosure for the claimed 95% sequence identity to SEQ ID Nos. 2, 4 and 6 having any one of the recited activities or their combinations thereof, as commensurate in scope with the claims.
Additionally, all the sequences in Applicant’s disclosure are from Schizochytrium. However, the claims encompass genes from Thraustochytrium. The disclosure of PFA1, PFA2 and PFA3 genes from Schizochytrium does not allow one skilled in the art to predict the structures of these genes from other sources such as Thraustochytrium. Schizochytrium is not representative of other microalgae or protists, or Thraustochytrium, as evidenced by their different classifications. The Federal Circuit University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. See MPEP Section 2163, page 156 of Chapter 2100, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991), where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g., a DNA sequence). This is also precisely the situation in University of California V. Eli Lilly and Co., 48 USPQe2d 1398 (Fed. Cir. 1997), which teaches that the disclosure of the sequence encoding a rat insulin protein does not provide adequate written description for the sequence encoding a human insulin protein. Likewise, the disclosure of PFA1, PFA2 Schizochytrium does not provide adequate written description for the sequences encoding PFA1, PFA2 and PFAS from Thraustochytrium.
Furthermore, claim 51 implies that certain Schizochytrium andThraustochytrium strains contain PFA1, PFA2 and PFA3 genes that produce lipids having at least 5% EPA. However, Applicant only discloses Schizochytrium sp. ATCC PTA-9695. 9695 is not representative of Schizochytrium andThraustochytrium strains containing PFA1, PFA2 and PFA3 genes that produce lipids having at least 5% EPA. It is unpredictable what other Schizochytrium andThraustochytrium strains containing PFA1, PFA2 and PFA3 gene sequences having 95% sequence identity to SEQ ID Nos. 2, 4 and 6, respectively, that would produce lipids having at least 5% EPA. Applicant provides no guidance and no working examples to address this issue. Thus, Schizochytrium andThraustochytrium strains containing PFA1, PFA2 and PFA3 genes having 95% sequence identity to SEQ ID Nos. 2, 4 and 6, respectively, that produce lipids having at least 5% EPA are not adequately described.
Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111. See also the Written Description Guidelines, Revision 1, March 25, 2008.
Applicant traverses primarily that one skilled in the art would be able to make and identify variants having 95% sequence identity to the recited SEQ ID Nos., and the existing knowledge about the conserved structures of PFA1, 2 and 3 and their Schizochytrium and Thraustochytrium are the two most closely related genus of microalgae which belong to the class of Labyrinthulomycetes, they share highly conserved PFA1, PFA2 and PFA3 genes, and the claimed invention will work in both Schizochytrium strains and Thraustochytrium strains.
Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. While one skilled in the art can generate a population of sequences having 95% sequence identity to the recited SEQ ID Nos., one skilled in the art cannot predict which sequence(s) within the population would have the recited activities resulting in an increased in expression of PUFA synthase and production of lipids having at least 5% EPA. Moreover, the claims do not require that each of the SEQ ID NO. within the 95% sequence identity retains all the recited activities. Only one activity is required for each SEQ ID NO., even though each SEQ ID NO. is shown to contain multiple domains, and each domain has a particular activity. It is unpredictable that only one domain activity is required for each of the SEQ ID NO. to increase the expression of PUFA synthase and EPA production, because all of Applicant’s working examples are directed to sequences having all the activities for each of the PFAs. If only one activity for each SEQ ID NO. is required to increase expression of PUFA synthase, it is further unpredictable which combinations of activities are necessary. While Schizochytrium and Thraustochytrium may be closely related genus and highly conserved PFA1, PFA2 and PFA3 genes, their different classifications is evidence that Schizochytrium strains and Thraustochytrium strains, but whether the disclosure of Schizochytrium PFA1, PFA2 and PFA3 allows one skilled in the art to predict the structures of PFA1, PFA2 and PFA3 from another genus. Neither Applicant’s disclosure nor the state of the prior art teaches that Schizochytrium and Thraustochytrium share the same PFA1, PFA2 and PFA3 sequences. In fact, US Pat. No. 8940884 shows that PFA1, PFA2 and PFA3 of a Schizochytrium strain do not share 95% sequence identity to PFA1, PFA2 and PFA3 of Thraustochytrium strain. Accordingly, the rejection is maintained.
4. 	Claims 1, 3, 14, 51, 52 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID Nos. 2, 4 and 6, does not reasonably provide enablement for sequences having 95% sequence identity to SEQ ID Nos. 2, 4 and 6 and only one of the recited activities for each of PFA1, PFA2 and PFA3 to increase expression of PUFA synthase and production of lipids having at least 5% EPA in a microalga. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’  In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).  That some In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed.  Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.  
Applicant’s disclosure is as set forth in the written description rejection above. In addition to lacking adequate written description, the claims are not fully enabled for the following reasons. Firstly, 95% sequence identity to SEQ ID Nos. 2, 4 and 6 having at least one of the recited activities (KS, MAT, etc.) is not enabled because no sequence having 95% sequence identity to these sequences is disclosed and exemplified. The scope of the claims encompasses amino acid additions, deletions, substitutions and any combination thereof anywhere within these sequences. The specification discloses SEQ ID Nos. for the domains within these sequences but the claims do not require these SEQ ID Nos. Applicant has no working example and provides no guidance as to 1) 
Weighing all the Wands factors based on the totality of the record as discussed above, and given the state of the prior art, relative skill of those in the art, the lack of guidance and working examples, and the unpredictability in the art, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as broadly claimed.

Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. While one skilled in the art can readily envision sequences having 95% sequence identity to SEQ ID Nos. 2, 4 and 6, one skilled in the art cannot readily determine whether mutations / deletions that inactivate one or more domains within these sequences would still allow for increased expression of PUFA synthase or lipid production having at least 5% EPA. If not all domains of PFA1, PFA2 and PFA3 are required to be functional, it is unpredictable which combination(s) of activities from these three genes are required for the increased expression of PUFA synthase or lipid production having at least 5% EPA. Furthermore, US Pat. No. 8940884 does not disclose sequences having 95% sequence identity to SEQ ID Nos. 2, 4 and 6 to allow one skilled in the art to predict conserved domains and amino acids. US Pat. No. 8940884 also does not address whether all domains must be active and functional for increased expression of PUFA synthase and lipid production having at least 5% EPA. Accordingly, the rejection is maintained.
Conclusion
5.     	No claim is allowed. 
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG T BUI/Primary Examiner, Art Unit 1663